NO. 07-05-0110-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    APRIL 14, 2005

                         ______________________________


  $1,364.00, ONE 1997 FORD THUNDERBIRD, ONE PHILLIPS VCR TELEVISION,
    ONE REMINGTON MONITOR AND CAMERAS, ONE SENTINEL INTERCOM,
               AND ONE SET OF TANITA SCALES, APPELLANTS

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2004-525,492; HONORABLE BLAIR CHERRY, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Alvin L. Gaither, an inmate proceeding pro se, filed a notice of appeal challenging

the trial court’s forfeiture order of $1,364, one 1997 Ford Thunderbird, one Phillips VCR

television, one Remington monitor and cameras, one Sentinel intercom and one set of
Tanita scales. By letter dated March 25, 2005, this Court directed Gaither to pay the

required filing fee of $125 within ten days noting that failure to do so might result in

dismissal of the appeal. Unless a party is excused from paying, the Clerk of this Court is

required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. Tex. R. App. P. 25.1(b). Thus,

because the filing fee of $125 remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).



                                                 Don H. Reavis
                                                  Justice




                                             2